DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 12/12/2019, 9/16/2020, and 12/23/2020.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent No. 6,566,171) (“Liu”) in view of Muranaka (US Patent Application Publication No. 2011/0254165) (“Muranaka”).
Regarding Claim 1, Liu teaches a method for forming semiconductor device structure, comprising: forming a dielectric layer (Figure 2, item 2); forming a conductive feature (Figure 2, item 20) in the dielectric layer; forming an etch stop layer (Figure 3, item 30) over the dielectric layer and the conductive line; patterning the etch stop layer (Figure 4 and associated text) to form a contact opening (Figure 4, item 32) exposing a portion of the conductive line; forming a resistive layer (Figure 5, item 40) over the etch stop layer, wherein the resistive layer extends into the contact opening (see Figure 5); and patterning the resistive layer (Figure 7 and associated text) to form a resistive element (see Figure 7, item 42).
Liu does not specifically teach a substrate under the first dielectric layer, however use of a substrate in wiring layers is extremely well known in the semiconductor art (and is very likely present in Liu although not explicitly described).  Muranaka teaches forming the dielectric layers (Figure 3, items 31a, 32a etc) of a wiring device over a substrate (Figure 3, item 1).  It would KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2, Liu further teaches forming a second dielectric layer (Figure 8, item 50) over the resistive element and the etch stop layer; and forming a conductive via (Figure 9, item 60) in the second dielectric layer, wherein the conductive via penetrates through the etch stop layer (see Figure 9).
Regarding Claim 3, Liu further teaches the contact opening is wider than the conductive via (see Figure 9).
Regarding Claim 4, Liu further teaches bottoms of the contact opening and the conductive via are substantially level with each other (see Figure 9).
Regarding Claim 5, Liu further teaches forming a trench (Figure 8, item 52) and a via hole (Figure 8, lower section of 52 inside 42) in the second dielectric layer after the formation of the resistive element (note order of operations in Figure 8 and associated text), wherein the via hole penetrates through the etch stop layer (see Figure 8); and forming a conductive line and the conductive via in the trench and the via hole, respectively (Figure 9, item 60).
Regarding Claim 6, Liu further teaches the second dielectric layer is formed after the resistive element is formed (see order of operations between Figures 7 and 8).
Regarding Claim 7, Liu further teaches the conductive via is formed to extend across an interface between the resistive element and the second dielectric layer (see Figure 9).
Regarding Claim 8, Liu further teaches forming a top conductive line (Figure 9, item 60) over the resistive element, wherein the resistive element is positioned between the top conductive line and the conductive line (see Figure 9), and there is not any conductive line formed between the top conductive line and the conductive line (see Figure 9, note nothing between item 20 and 60 but 42, the resistive element); and forming a passivation layer (Figure 14, item 100) directly on the top conductive line.
Regarding Claim 11, Liu further teaches the resistive layer is conformally formed along sidewalls and a bottom of the contact opening (Figure 7, see shape of item 42).
Regarding Claim 12, Liu does not specifically teach the resistive element extends into the conductive feature such that a bottom surface of the resistive element is below a top surface of the conductive feature.  However, Muranaka teaches having upper layer interconnect structures extend into lower level layers (see layers 32c, 33c, 34c and their extension into each other from the upper layers in Figure 3, see also ¶0109), where the top surface of the lower conductive feature is above the bottom surface of the higher wiring layer.  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the extension of resistive element of Muranaka into the conductive layer of Liu, as doing so allows for effective electrical contact between layers of the device and external circuitry. The combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 13, Liu teaches a method for forming semiconductor device structure, comprising: forming a dielectric layer (Figure 2, item 2); forming a first conductive feature and a second conductive feature (Figure 2, items 20) in the dielectric layer; forming an etch stop layer (Figure 3, item 30) over the dielectric layer; forming a first opening and a second opening (Figure 
Liu does not specifically teach a substrate under the first dielectric layer, however use of a substrate in wiring layers is extremely well known in the semiconductor art (and is very likely present in Liu although not explicitly described).  Muranaka teaches forming the dielectric layers (Figure 3, items 31a, 32a etc) of a wiring device over a substrate (Figure 3, item 1).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the substrate of Muranaka in the manufacturing method of Liu in order to have a working surface to hold the device while forming upper layers in the interconnect structure.  The combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 14, Liu further teaches forming a second dielectric layer (Figure 8, item 50) over the resistive element and the etch stop layer; and forming a conductive via (Figure 9, item 60) in the second dielectric layer, wherein the conductive via penetrates through the etch stop layer (see Figure 9), wherein the conductive via extends across an interface between the resistive element and the second dielectric layer (see Figure 9).
Regarding Claim 15, Liu further teaches forming a barrier layer (Figure 2, item 14) in the dielectric layer before the first conductive feature is formed (column 4, line 64-column 5, line 20), wherein the barrier layer is between the first conductive feature and the dielectric layer (see Figure 2).
Regarding Claim 17, Liu teaches a method for forming semiconductor device structure, comprising: forming a first dielectric layer (Figure 2, item 2); forming a first conductive feature and a second conductive feature (Figure 2, items 20) in the first dielectric layer; forming an etch stop layer (Figure 3, item 30) over the first dielectric layer; forming an opening (Figure 4, items 32) in the etch stop layer to partially expose the first conductive feature (Figure 4 and associated text); forming a resistive element (Figure 5, item 40) over the etch stop layer, wherein the resistive layer extends into the opening (see Figure 5); forming a second dielectric layer (Figure 8, item 50) over the resistive element and the etch stop layer; and forming a conductive via (Figure 9, item 60) in the second dielectric layer, wherein the conductive via penetrates through the etch stop layer to be in electrical contact with the second conductive feature (see Figure 9).
Liu does not specifically teach a substrate under the first dielectric layer, however use of a substrate in wiring layers is extremely well known in the semiconductor art (and is very likely present in Liu although not explicitly described).  Muranaka teaches forming the dielectric layers (Figure 3, items 31a, 32a etc) of a wiring device over a substrate (Figure 3, item 1).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the substrate of Muranaka in the manufacturing method of Liu in order to have a working surface to hold the device while forming upper layers in the interconnect structure.  The combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 18, Liu further teaches forming a second dielectric layer (Figure 8, item 50) over the resistive element and the etch stop layer; and forming a conductive via (Figure 9, item 60) in the second dielectric layer, wherein the conductive via penetrates through the etch 
Regarding Claim 19, Liu further teaches forming a barrier layer (Figure 2, item 14) in the dielectric layer before the first conductive feature is formed (column 4, line 64-column 5, line 20), wherein the barrier layer is between the first conductive feature and the dielectric layer (see Figure 2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Muranaka as applied to Claim 1 above, and further in view of Chen et al. (US Patent No. 8,563,336)(“Chen”).
Regarding Claim 10, Liu as modified teaches Claim 1 above. Liu does not explicitly teach the resistive layer completely fills the contact opening.  However, Chen teaches completely filling a contact hole with a resistive element (see Figure 4, element 45 completely fills the hole from Figure 3).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the complete filling of Chen in the device of Liu as Chen teaches the complete filling of the contact hole for a resistive structure functions effectively as a resistor and it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as forming recesses in a interconnect area of a substrate, in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Allowable Subject Matter








Claims 9, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior are teaches, alone or in combination, all limitations of the claims, specifically including but not forming a barrier layer in the dielectric layer before the conductive line is formed, wherein the barrier layer is between the conductive line and the dielectric layer, the barrier layer contains nitrogen, the barrier layer has a first atomic concentration of nitrogen, the resistive element has a second atomic concentration of nitrogen, and the second atomic concentration of nitrogen is greater than the first atomic concentration of nitrogen” of Claim 1 and “the barrier layer contains nitrogen, the barrier layer has a first atomic concentration of nitrogen, the resistive element has a second atomic concentration of nitrogen, and the second atomic concentration of nitrogen is greater than the first atomic concentration of nitrogen” of Claims 16 and 20.
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kurokawa et al. (US Patent No. 7,388,291)
Ryan et al. (US Patent No. 8,835,306)
Yu et al. (US Patent No. 6,258,713)











Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891